          CASE 0:19-cv-01532-PAM-DTS Doc. 118 Filed 08/10/20 Page 1 of 1


                          UNITED STATES DISTRICT COURT
                             DISTRICT OF MINNESOTA


Joyce Vallone and                                              Civ. No. 19-1532 (PAM/DTS)
Erasmus Igokor, individually
and on behalf of all others
similarly situated,

                      Plaintiffs,

v.                                                                                 ORDER


The CJS Solutions Group, LLC
d/b/a The HCI Group,

                      Defendant.


       This matter is before the Court on the parties’ renewed Stipulation for Entry of Final

Judgment. (Docket No. 116.) This renewed Stipulation clarifies the parties’ request for

entry of judgment in this matter.

       As a result of the Court’s summary-judgment Order (Docket No. 110), Plaintiffs

concede that they have suffered no damages attributable to their sole remaining claim. The

Stipulation seeks the entry of judgment in Defendant’s favor on this claim. The parties

have established that they are entitled to the relief they seek.

       Accordingly, IT IS HEREBY ORDERED that Plaintiffs’ Complaint (Docket No.

1) is DISMISSED with prejudice and judgment entered in favor of Defendant on all

claims.

LET JUDGMENT BE ENTERED ACCORDINGLY.

Dated: August 10, 2020                        s/Paul A. Magnuson
                                            Paul A. Magnuson
                                            United States District Court Judge
